Appeals by the defendant from two judgments of the Supreme Court, Kings County (Feldman, J.), both rendered April 12, 1991, convicting him of robbery in the first degree under Indictment No. 571/ 90 and robbery in the second degree under Indictment No. 10919/90, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant did not effectively waive his right to appeal during his plea allocution (see, People v DeSimone, 80 NY2d 273). However, we find that the issues he raises on appeal are *683unpreserved for appellate review (People v Johnson, 82 NY2d 683; People v Pellegrino, 60 NY2d 636) and we decline to reach them in the exercise of our interest of justice jurisdiction. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.